United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CITIZENSHIP & IMMIGRATION SERVICES,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0016
Issued: October 20, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On October 2, 2018 appellant, through counsel, filed a timely appeal from a June 15, 2018
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). The most recent
merit decision was a Board decision, dated August 19, 2016, which became final after 30 days of
issuance and is not subject to further review.2 As there was no merit decision by OWCP within
180 days of the filing of this appeal, pursuant to the Federal Employees’ Compensation Act3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

20 C.F.R. § 501.6(d); see E.H., Docket No. 15-0312 (issued August 19, 2016).

3

5 U.S.C. § 8101 et seq.

(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of
this case.4
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board.5 The facts and circumstances as set forth
in the prior Board decisions are incorporated herein by reference. The relevant facts are set forth
below.
On September 27, 1999 appellant, then a 56-year-old information officer, filed a traumatic
injury claim (Form CA-1) alleging that on September 24, 1999 she injured her right knee and leg
when her foot caught and she tripped on boxes while in the performance of duty. OWCP accepted
the claim for right knee and leg sprain. Appellant intermittently received wage-loss compensation
on the supplemental and periodic rolls. She received wage-loss compensation on the periodic rolls
from August 1, 2010 until January 15, 2011.
By decision dated October 31, 2014, an OWCP hearing representative finalized a
preliminary determination that appellant was at fault in the creation of a $17,806.25 overpayment
for the period July 31, 2010 through January 15, 2011 because she concurrently received
retirement benefits from the Office of Personnel Management (OPM) while receiving FECA
benefits without an appropriate offset.
On November 24, 2014 appellant appealed to the Board. By decision dated August 19,
2016, the Board affirmed the October 31, 2014 decision.6
On August 21, 2017 appellant timely requested reconsideration. In the August 21, 2017
reconsideration request, in addition to generally challenging the overpayment finding, he provided
a recitation of the factual history of his case.
By decision dated June 15, 2018, OWCP denied appellant’s request finding that the
evidence presented was insufficient to warrant merit review.

4

The Board notes that, following the June 15, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.
5

Docket No. 08-2057 (issued July 1, 2009); Docket No. 15-0312 (issued August 19, 2016).

6

Id.

2

LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant the review of an OWCP decision as a
matter of right.7 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.8 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.9
A timely request for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.10 When a timely request for reconsideration does not meet at least one of
the above-noted requirements, OWCP will deny the request for reconsideration without reopening
the case for a review on the merits.11
Section 10.440(b) of OWCP’s regulations specifically provides that the only review of a
final overpayment determination of OWCP is to the Board and that section 8128(a) of FECA does
not apply to such a final overpayment determination.12
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim.
On August 21, 2017 appellant requested reconsideration of the overpayment determination.
By decision dated June 15, 2018, OWCP denied her request for reconsideration of the merits of
her claim pursuant to 5 U.S.C. § 8128(a). It found that appellant had not submitted evidence or
argument warranting such merit review of her claim under the standards of 5 U.S.C. § 8128(a) and
associated OWCP regulations, including those set forth at 20 C.F.R § 10.606.
Section 10.440(b) of OWCP’s regulations, however, specifically provides that the only
review of a final overpayment determination of OWCP is to the Board and that 5 U.S.C. § 8128(a)

7

5 U.S.C. § 8128(a).

8

20 C.F.R. § 10.607.

9

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the Integrated Federal
Employees Compensation System (iFECS). Id. at Chapter 2.1602.4b.
10

Id. at § 10.606(b)(3); see B.R., Docket No. 19-0372 (issued February 20, 2020).

11

Id. at § 10.608.

12

Id. at § 10.440(b).

3

does not apply to such a final overpayment determination.13 The Board finds that OWCP erred in
applying 5 U.S.C. § 8128(a) and its associated regulations in its June 15, 2018 decision. Therefore,
the Board shall modify OWCP’s June 15, 2018 decision denying appellant’s request for
reconsideration of the merits of her claim to reflect that the basis of the denial was not her failure
to meet the standards of 5 U.S.C. § 8128(a), but rather because 5 U.S.C. § 8128(a) does not apply
to a final overpayment determination of OWCP.14
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim.
ORDER
IT IS HEREBY ORDERED THAT the June 15, 2018 decision of the Office of Workers’
Compensation Programs is affirmed, as modified.
Issued: October 20, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

13

See id.

14

See P.J., Docket No. 19-1479 (issued May 8, 2020).

4

